        Case 1:18-cv-06910-GBD Document 22 Filed 10/09/18 Page 1 of 1
           Case 1:18-cv-06910-GBD Document 21




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GT BIOPHARMA, INC.,

                                   Plaintiff,
                                                                          NOTICE OF
                          -v-                                     VOLUNTARY DISCONTINUANCE
                                                                  PURSUANT TO F.R.C.P. 41(a)(l)(A)(i)
EMPERY ASSET MASTER LTD., EMPERY
TAX EFFICIENT, L.P., EMPERY TAX
EFFICIENT II, L.P., ALTO OPPORTUNITY
MASTER FUND, SPC- SEGREGATED
MASTER PORTFOLIO B: and DOES I through
I 00, inclusive.
-----------------------------------------------------------   X

         Pursuant to Rule 4l(a)(l)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff GT

Biopharma, Inc. ("Plaintiff'), by its attorneys, Eisner, A.P.C. hereby gives notice that the above-

captioned action is voluntarily dismissed, without prejudice against Defendants Empery Asset

Master Ltd., Empery Tax Efficient, L.P., Empery Tax Efficient II, L.P., Alto Opportunity Master

Fund, SPC - Segregated Master Portfolio B, and Does 1 through 100 ( collectively

"Defendants").

Dated: October 3, 2018
       New York, New York                                     EISNER, A.P.C.


                                                              By: Isl Simon Miller
                                                              Simon Miller
                                                              152 West 57 th Street 48 th Floor
                                                                                   '
                                                              New York, New York 10019
                                                              (646) 876-2600 (o)
                                                              (646) 876-2603 (t)
                                                              smiller@eisnerlaw.com
                                                              Attorneysfor Plaint([{
     ll .-..    . .fll:r_jf 9 2011
